Citation Nr: 0514793	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to February 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
cause of the veteran's death.

In November 2003, the appellant requested a hearing before a 
local hearing officer.  The record reflects that the RO 
scheduled a hearing in January 2004.  In January 2004, the 
appellant, through her representative, requested that the 
January 2004 hearing be cancelled.  

In a January 2003 rating decision, the RO denied dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 (West 
2002).  In the appellant's notice of disagreement, received 
in April 2003, she stated she wanted to appeal the "recent 
VA decision that denied service connection for the death" of 
the veteran.  In the August 2003 statement of the case, the 
RO included this issue.  In the appellant's VA Form 9, Appeal 
to the Board of Veterans' Appeals, she did not check either 
box regarding what specific issue or issues she was 
appealing.  She stated, "I want the death of my husband [] 
rated as service connected."  In subsequent statements from 
the appellant or her representative, she made arguments 
addressing only the claim for service connection for cause of 
the veteran's death.  The RO has not certified the issue of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 as being on appeal.  
Therefore, the Board finds that the only issue on appeal is 
service connection for cause of the veteran's death and has 
not addressed the claim for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 in 
this decision.


FINDINGS OF FACT


1.  The veteran died in August 2002.  The immediate cause of 
death was listed as multiple blunt force injuries, which were 
sustained in a motor vehicle accident.  

2.  At the time of the veteran's death, he was service 
connected for post-traumatic stress disorder, evaluated as 
70 percent disabling; residual, radical retropubic 
prostatectomy for prostate cancer, evaluated as 20 percent 
disabling; residual, superficial shrapnel wound, left 
forearm, residual, superficial shrapnel wound, left tibia and 
left knee, and impotence, each evaluated as noncompensably 
disabling.  He was in receipt of a total rating for 
compensation based upon individual unemployability.  

3.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service or that the 
veteran's service-connected disability or disabilities caused 
or contributed to his death.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide and will request that the claimant 
provide any evidence in her possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of an August 2003 letter sent to the 
appellant.  Since it fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  In addition, by virtue of the November 2002 
rating decision on appeal, the August 2003 statement of the 
case, and the October 2004 supplemental statement of the 
case, the appellant was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  Specifically, the appellant was 
told that there was a lack of competent evidence of a nexus 
between the cause of the veteran's death and service, to 
include his service-connected disabilities.  In the October 
2004 supplemental statement of the case, the RO informed the 
appellant that it had obtained medical opinions, which 
medical opinions were against there being a relationship 
between the cause of the veteran's death and his service-
connected disabilities.  The appellant was also supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) in the August 
2003 statement of the case, which addresses VA's duty to 
notify claimants of necessary information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's August 2003 letter, it stated that it was not 
requesting any additional evidence unless the appellant 
identified additional evidence that supported her claim that 
she wanted VA to review.  It noted that if she wanted VA to 
obtain evidence on her behalf, she would need to provide 
enough information about the records so that it could request 
the records from the person or agency who had them.  It asked 
the appellant to send information regarding any additional 
evidence she wanted VA to obtain within 30 days of the letter 
or that she could submit the evidence herself to the RO.  The 
Board finds that such statements meet the fourth element, as 
the appellant was placed on notice that she could either have 
VA obtain additional evidence, or she could submit it 
herself.  There is no allegation from the appellant that she 
has any evidence in her possession that is needed for a full 
and fair adjudication of the claim for service connection for 
cause of the veteran's death.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the appellant has submitted multiple 
private medical records.  Additionally, VA has obtained 
medical opinions in connection with the appellant's claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The appellant asserts that the veteran's service-connected 
prostate cancer contributed to the veteran's death because 
the cancer had metastasized and had caused the veteran to be 
"immune compromised."  She states that because the 
veteran's immune system had been compromised, he was unable 
to recover from the motor vehicle accident that occurred in 
August 2002.  She alleges that the trauma from the motor 
vehicle accident was a "significant" factor in promoting 
the prostate cancer to metastasize into areas "already 
severely compromised by the accident trauma."  The appellant 
argues that the veteran had been traumatized by his diagnosis 
of cancer during his lifetime and when he was told after the 
motor vehicle accident that his cancer had spread, she felt 
the veteran had lost the will to live and had, in effect, 
committed suicide, as he had stopped fighting for his life.  

The veteran died in August 2002.  The death certificate shows 
that the immediate cause of death was "[m]ultiple blunt 
force injuries."  It was noted the veteran had been in a 
motor vehicle accident.  At the time of his death, the 
veteran was service connected for post-traumatic stress 
disorder, evaluated as 70 percent disabling; residual, 
radical retropubic prostatectomy for prostate cancer, 
evaluated as 20 percent disabling; residual, superficial 
shrapnel wound, left forearm, residual, superficial shrapnel 
wound, left tibia and left knee, and impotence, each 
evaluated as noncompensably disabling.  He was in receipt of 
a total rating for compensation based upon individual 
unemployability, which had been in effect since February 7, 
2001.

August 2002 private medical records show that the veteran had 
sustained the following injuries at the time of the accident: 
(1) closed head injury; (2) right temporal lobe hemorrhagic 
contusion; (3) right ulna and radius fracture; (4) left 
tibial plateau fracture; (5) left thumb base, third and 
fourth digit fracture; (6) left foot fracture, forth 
metatarsal fracture; (7) multiple rib fractures.  The 
hospital records indicate that the veteran had been admitted 
to the trauma intensive care unit.  He was stabilized and 
resuscitated and taken to the orthopedic unit for repair of 
the orthopedic injuries.  Postoperatively, he was intubated, 
and the veteran remained "vent dependent" and subsequently 
developed pneumonia.  Lesions were found in the veteran's 
brain, and it was thought that the veteran's prostate cancer 
had metastasized to the brain.  The veteran's pneumonia 
became "overwhelming" and the vent was removed from the 
veteran, and sudden death was pronounced.  

In a February 2004 VA medical opinion, a psychiatrist noted 
he had an opportunity to review the veteran's claims file.  
He noted the disabilities for which the veteran had been 
service connected during his lifetime.  The psychiatrist 
provided the following opinion:

In the opinion of the examiner, there is 
no sufficient objective evidence found in 
the claims file to link the veteran's 
cause of death to his service[-]connected 
post traumatic stress disorder with major 
depressive disorder.  That is, the 
symptomatology relevant to these two 
disorders is not linked to the cause of 
the accident which led to the veteran's 
death by any proximate objective 
evidence.  In the absence of this nexus, 
attributing the cause of the accident to 
the veteran's psychiatric conditions 
would be speculative.  Therefore, in the 
opinion of the examiner, it is less 
likely than not that the veteran's post 
traumatic stress disorder and major 
depressive disorder contributed to his 
death.

In a June 2004 VA medical opinion, the examiner reported the 
findings made in the August 2002 private medical records, to 
include that the veteran's prostate cancer had metastasized 
to the brain.  He stated it was "clear that the veteran died 
of complications from his injuries from the motor vehicle 
accident, with extensive fracture, other soft tissue 
injuries, a temporal lobe brain contusion, and presenting in 
shock in the emergency room."  He noted the veteran required 
intubation and ventilatory assistance throughout his 
hospitalization and that the veteran had complications, such 
as upper gastrointestinal bleeding and pneumonia and Gram-
negative septicemia, which was felt to have originated from a 
urinary tract infection, and that the veteran had died from 
multiorgan failure, including renal failure and respiratory 
failure.  

The VA examiner stated that there was no objective evidence 
in the record that the veteran had brain metastasis; however, 
he noted that there was no evidence that the lesions, 
"whatever their origin," contributed to the veteran's 
death.  He stated that the appellant's argument that the 
trauma from the motor vehicle accident promoted cancer 
metastasis in areas of the body already compromised by the 
accident trauma was "not medically credible."  Regarding 
the appellant's argument that the veteran had gone into a 
rapid decline after being informed of his additional cancer, 
the examiner stated that it appeared more likely than not 
that the veteran died of medical causes and not of suicide.  
He concluded, "In summary, from the medical standpoint, it 
is not at least as likely as not that [the veteran's] 
service[-]connected disabilities contributed to his death."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons are explained below.

The veteran's death certificate indicates that he died of 
multiple blunt force injuries that he had sustained in a 
motor vehicle accident.  The veteran was service connected 
for post-traumatic stress disorder, residual, radical 
retropubic prostatectomy for prostate cancer, residual, 
superficial shrapnel wound, left forearm, residual, 
superficial shrapnel wound, left tibia and left knee, and 
impotence.  There is competent evidence that none of the 
veteran's service-connected disabilities were either the 
principal or the contributory cause of the veteran's death.  
The veteran's claims file had been reviewed by two medical 
professionals and both determined that the service-connected 
disabilities, either by themselves or together, had not 
contributed to the veteran's death.  They determined that the 
injuries the veteran sustained in the motor vehicle accident 
were the cause of the veteran's death.  There is no competent 
evidence to refute these medical opinions.  One of the 
examiners specifically refuted the appellant's allegations of 
how the veteran's service-connected disabilities had 
contributed to his death.

Although the appellant has asserted that the veteran's cause 
of death was due to the veteran's service-connected 
disabilities, she does not have the requisite knowledge of 
medical principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In sum, there is no competent evidence that the veteran's 
service-connected disabilities contributed substantially or 
materially to the veteran's death, that they combined to 
cause death, or that they aided or lent assistance to the 
production of death.  In fact, there is competent medical 
evidence to the contrary.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

The Board notes that the veteran honorably served and was a 
combat veteran of the Vietnam Conflict.  The Board regrets 
that more favorable determinations could not be made in this 
case.


ORDER

Service connection for cause of the veteran's death is 
denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


